Citation Nr: 0301690	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had near continuous active service from September 
1945 to December 1977.  

In an August 1985 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, denied the appellant's claim for service-connected 
death benefits.  The appellant was notified of that decision 
in August 1985 and she submitted a notice of disagreement 
(NOD); however, after the RO issued a statement of the case 
(SOC) she did not timely perfect her appeal.  Thus, the RO 
administratively closed the case and that decision became 
final.

This appeal arises from an August 2001 RO rating decision 
that determined that the appellant did not submit new and 
material evidence sufficient to reopen the claim of service 
connection for the cause of the veteran's death. 

The appellant testified before an RO hearing officer in April 
2002.


FINDINGS OF FACT

1.  By rating decision dated in August 1985, the RO denied 
appellant's claim for dependency and indemnity compensation 
(DIC). 

2.  The RO properly notified appellant of the August 1985 
determination and she did not submit a timely substantive 
appeal; the August 1985 decision became final.

3.  Evidence received at the RO subsequent to the August 1985 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1985 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.200, 20.201, 
20.202, 20.300, 20.301(a), 20.302, 20.1103 (2002).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim for DIC, which entails a determination of entitlement 
to service connection for the cause of the death of the 
veteran, was previously denied in an RO rating decision that 
became final absent further timely appeal.  Pursuant to 
38 U.S.C.A. § 7105(c), when a claim has been disallowed by 
the RO, "the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered" unless new and material evidence has been 
presented.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156, 3.160, 20.1103 (2001); see also 
VAOPGCPREC 38-97 (failure to apply statutory presumption is 
not equivalent to new and material evidence).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the July and 
August 1985 RO rating decisions consists of the veteran's 
service medical records (SMRs), VA medical records, a DD Form 
214, a certificate of death, and appellant's claims and 
statements.  Some of these are briefly discussed below.

The veteran's SMRs reflect no complaint of or treatment for 
any lung or respiratory disorder.  VA medical records reflect 
that the veteran developed shortness of breath in or around 
January 1982 and was hospitalized at the Columbia, South 
Carolina, VA Hospital (hereinafter referred to as Dorn) on 
April 23, 1982.  A report reflects that the veteran had been 
transferred from Shaw Air Force Base Hospital (hereinafter 
referred to as Shaw), where he had presented with shortness 
of breath.  Chest X-rays showed perihilar adenopathy and 
right granuloma, consistent with sarcoid.  Bronchoscopy and 
biopsy revealed chronic inflammatory changes.  Pulmonary 
function test showed severe ventilatory defect.  The veteran 
was treated with prednisone, and was free of symptoms for 
about three weeks after being off steroids.  The report notes 
that the veteran was in the hospital to rule out etiologies 
other than sarcoid of his lung disease.  Open lung biopsy 
revealed diffuse interstitial fibrosis, with pneumonia, 
etiology unknown.  The veteran developed a pneumothorax on 
May 4, 1982.  His condition deteriorated until he died on May 
[redacted], 1982.  An electron microscopy report confirmed 
interstitial fibrosis of the lung, etiology obscure.  The 
final diagnoses (listed in order) were: respiratory failure 
secondary to bilateral pulmonary infiltrates of unknown 
etiology; anemia; and, sepsis.  

A certificate of death reflects that the veteran died on May 
[redacted], 1982, at the age of 47.  The immediate cause of death was 
respiratory failure due to or as a consequence of 
interstitial lung disease, etiology unknown.  No other 
significant contributing condition was listed.  No autopsy 
was performed.  

The appellant submitted additional VA records in June 1982.  
An April 1982 report reflects that the veteran had diabetes 
mellitus.

In July 1982, the appellant submitted a claim for DIC and 
death benefits.  In January 1983, the RO notified the 
appellant that the veteran's SMRs had not been located and 
that the claim was therefore denied until the records were 
found.  In March 1983, the RO issued a rating decision 
denying service connection for the cause of the veteran's 
death.  The appellant was notified of that decision in April 
1983.  

The appellant resubmitted her claim in March 1985.  In August 
1985, the RO denied the claim and notified the appellant of 
that decision.  The appellant submitted a timely NOD and the 
RO issued an SOC with instructions for filing a substantive 
appeal; however no substantive appeal was received from the 
appellant.  

In March 2001, the appellant requested that the claim be 
reopened and submitted evidence that she considered to be new 
and material evidence.  The Board must review the evidence 
submitted since the August 1985 decision to determine whether 
any of it is new and material evidence, that is, whether it 
results in a more complete record for evaluating this claim.  

The evidence submitted since August 1985 includes a letter 
concerning the Agent Orange Veteran Payment Program, a VA 
letter concerning VA National Service Life Insurance, a 
letter from the appellant claiming that the veteran's death 
might be related to Agent Orange, additional VA hospital and 
clinical records dated in 1982 (some of which are new to the 
record), a news article concerning Agent Orange, and the 
April 2002 hearing transcript. 

The RO earlier denied the claim because no evidence had been 
submitted that might tend to associate any disease which 
caused or contributed to the veteran's death to any incident 
of active military service.  Therefore, evidence that does 
tend to associate any disease that caused or contributed to 
the veteran's death with active service would be new and 
material evidence.  In this case, the Board finds that none 
of the evidence submitted since the August 1985 RO decision 
tends to associate any disease that caused or contributed to 
the veteran's death with active service.  

It is true that since the prior final decision, Agent Orange 
has been linked to cancers and to diabetes mellitus, and it 
is also true that the veteran served in Vietnam where he was 
exposed to Agent Orange; however, there is no competent 
medical evidence tending to show that he ever developed any 
cancer.  Although he did have diabetes mellitus, the medical 
evidence does not associate that disease with his death.  
Thus, it is immaterial that diabetes mellitus arose in the 
weeks prior to his death.  Therefore, neither the Agent 
Orange information nor the statutory presumption found at 
38 U.S.C.A. § 1116 is material to the case.  

The appellant's testimony does not competently link the cause 
of the veteran's death to active service and, moreover, is 
cumulative of earlier assertions.  She, as a layman without 
proper medical training and expertise, is not competent to 
provide probative evidence on a medical matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, her opinion is cumulative and/or does not bear 
substantially on the matter before the Board.  

The Board finds that the medical and lay evidence submitted 
since the August 1985 decision does not bear directly and 
substantially upon the specific matter under consideration, 
and, by itself, or in connection with evidence previously 
assembled, is not so significant that it must be considered 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The application to reopen the claim and review the 
former disposition of it is therefore denied. 

With respect to VA's duty to assist the appellant in this 
matter, 38 U.S.C.A. § 5103A(f) (West Supp. 2002) states the 
following:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has 
been disallowed except when new and material 
evidence is presented or secured, as described in 
section 5108 of this title.   

Thus, the appellant's request for an independent medical 
opinion addressing any possible relationship between diabetes 
mellitus and the cause of the veteran's death need not be 
entertained unless she first submits new and material 
evidence sufficient to reopen the claim.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

